I wish to
convey to my friend Mr. Theo-Ben Gurirab how proud and
happy I am to see a son of Africa leading the General
Assembly into the new millennium. I congratulate him
warmly. I am certain that his experience, gained as the
representative of the South-West Africa People’s
Organization to the United Nations and in the course of a
long diplomatic career, will help him resolve the complex
issues facing the Assembly at this session. This is an
honour for him and for the African continent. I wish also
to convey my congratulations to the other officers of the
General Assembly. The President may rest assured that my
delegation is ready to work with him for the success of the
work of the Assembly at this session.
I wish also to convey to the President of the
Assembly at its fifty-third session, His Excellency Mr.
Didier Opertti of Uruguay, our thanks for the quality of
the work carried out under his presidency.
I pay heartfelt tribute to the Secretary-General, Mr.
Kofi Annan, and reaffirm the appreciation of Côte
d’Ivoire for the unflagging and able way in which he is
fulfilling the mandate entrusted to him.
My delegation welcomes the three new Members of
the Organization: the Republic of Kiribati, the Republic
of Nauru and the Kingdom of Tonga.
On the eve of the new millennium, the Organization
must adapt to the new shape of international relations in
order to increase its effectiveness in all areas, including
that of the maintenance of international peace and
security. Every passing day reveals the dysfunction of
international society. Nearly 10 years after the euphoria
born of the end of ideological confrontation, we have yet
to put in place machinery for political, economic and
financial controls that could lead to the peaceful world
evoked by the 1945 Charter.
On the threshold of the twenty-first century, we are
obliged to say that might continues to prevail over right,
that hotbeds of war continue to proliferate, that individual
rights are often flouted, and that a large part of mankind
has only a remote idea of social progress.
Yet the 1945 Charter remains timely; all that is
lacking is the full implementation of the great principles
it articulates. The faith of peoples in the United Nations
remains intact. This obliges us to make a sustained effort
to increase its credibility and strengthen its capacity to
meet the challenges it faces.
For a number of years the Organization has been
engaged in renewal. Working groups have been
established to reform the main structures of the United
Nations and adapt them better to the new international
context. The Secretary-General himself is involved in this
effort, in part by initiating reforms within his areas of
responsibility. It is now up to us, the Member States, to
work together to complete the process in the months to
come.
We hope that the Millennium Summit planned for
September 2000 will launch the United Nations into the
twenty-first century. It is therefore of great urgency that
the plan to enlarge the Security Council be completed.
30


There can be no doubt that by increasing the number of
both permanent and non-permanent members, among which
Africa will have to have its rightful place, we will also be
remedying the lack of political visibility from which the
Council has been suffering. The Kosovo crisis revealed the
necessity of reaffirming the primacy of the Security Council
and hence that of the United Nations.
Confirming the authority of the Security Council must
by no means imply a reduced role for the General
Assembly. This body, whose representative nature lends it
great legitimacy, must be at the heart of the system, with
all that this implies for its ability to set the overall course
of the United Nations. But such institutional reform can be
effective only if all States meet their financial obligations.
By reiterating the validity of the principles of the Charter
at the dawn of a new millennium, we commit ourselves to
guaranteeing international peace and security for succeeding
generations.
For the past two years the Organization has been
paying particular attention to the conflicts besetting Africa.
In his report to the Security Council of 13 April 1998
(S/1998/318), the Secretary-General identified the many
causes of these conflicts. He reviewed the ways to promote
peace, the most important of which is a development policy
that can eradicate the seeds of violence. For their part,
African States are making every effort to acquire machinery
enabling them to avert conflict situations or, if necessary,
to act.
Convinced that war is not inevitable and that the keys
to peace are at hand so long as the political will exists, the
Assembly of Heads of State and Government of the
Organization of African Unity (OAU) has unanimously
declared the restoration of peace on the continent to be its
priority activity for the years to come.
But let us not delude ourselves: that goal will be met
only if the international community, as embodied by the
United Nations, is mobilized and if it firmly supports
Africa’s efforts. It is not my intention to disregard all that
has been done by friendly countries — the United States,
France, the United Kingdom, Japan and Canada, to name
but a few — to explore new ways to promote peace and
security in Africa and to strengthen Africa’s capacity in that
regard. Let me recall the establishment in my own country,
at Zambakro, of a military training centre specializing in
peacekeeping techniques, which is open to all African
States.
Nor can I fail to mention the initiatives taken by the
United Nations where the scourge of war is at its horrific
worst, such as in Sierra Leone, or where it wantonly flays
its victims, such as in Guinea-Bissau or in the Democratic
Republic of the Congo. The Ceasefire Agreement for the
Democratic Republic of the Congo, signed at Lusaka on
10 July 1999, to which all the factions of the Congolese
Rally for Democracy have now subscribed, owes a great
deal to the perseverance of the Secretary-General and to
the persuasive labours of his Special Envoy.
To help our continent escape the spiral of violence,
the United Nations has acted at every stage of crises,
combining its efforts with those of the OAU and of other
regional and subregional organizations.
Based on its success in the former Yugoslav
Republic of Macedonia, the United Nations has
experimented in the Central African Republic with a
preventive peacekeeping mission, which has thus far been
achieving its objectives. The Organization has thus
prevented that country from beginning a descent into the
hell that the repeated mutinies of 1996 and 1997 seemed
to prefigure and the political and social tension that
followed. I am particularly pleased to say this because my
country has sent a 235-member contingent consisting of
a medical unit, an armoured squadron and members of the
general staff.
Even though it is more complex in terms of the
many issues in its subregion, the work of the United
Nations Mission for the Referendum in Western Sahara
(MINURSO) is also praiseworthy. It has made it possible
to build a momentum for dialogue that will ultimately
prevail over the passions and divisiveness that have long
been a source of conflict: this is no mean achievement.
Côte d’Ivoire welcomes developments in the
situation in the Middle East, including recent steps taken
by the Prime Minister of Israel, Mr. Ehud Barak, and by
President Yasser Arafat with a view to implementing a
just and fair peace that would protect the inalienable
rights of the Palestinian people and Israel’s right to
existence within secure and recognized boundaries.
I would be remiss if I did not mention all that has
been done to strengthen cooperation in peacekeeping with
the OAU, as well as with the Economic Community of
West African States and the Southern African
Development Community. We must welcome the fact that
the United Nations seems gradually to be overcoming the
Somalia syndrome that led it to reduce its commitments.
31


The prospect of the Organization’s soon deploying a
peacekeeping force of 20,000 for the implementation of the
Lusaka agreement in the Democratic Republic of the Congo
is certainly a harbinger of an increased effort of the
international community to restore peace and security in
Africa. But we should take care that this hope not be
dashed, thereby strengthening the feeling, widely held in
African public opinion, that our continent is subject to
discriminatory treatment as compared with other regions of
the world. What was possible in Kosovo should also be
possible in Angola, Congo and Sierra Leone. The reference
to the values of democracy and human rights that served as
a catalyst for the large-scale action in Kosovo is equally
applicable to African populations.
I am fully aware of the reluctance of the great Powers
to become involved in complex conflicts whose local
protagonists are often difficult to identify and tend to
compete with one another, at very great humanitarian cost.
Certainly, political prerequisites, especially in the form of
ceasefire agreements, are necessary for the deployment of
peacekeeping forces, but they are not insurmountable when
the Security Council makes use of all the resources offered
by the Charter.
The breathing of new life into the principle of
peacekeeping operations through the provision of credible
deterrent elements and resources should not absolve us of
reviewing or of clarifying Chapter VIII on cooperation
between the United Nations and regional arrangements. Too
many uncertainties remain on the scope and modalities of
such cooperation and the role that falls to the Security
Council in this regard.
The Kosovo crisis and military intervention under the
auspices of the North Atlantic Treaty Organization have
only increased our doubts and questions in this connection.
The promotion of the regional approach to collective
security should in no way serve as a pretext for the
Security Council’s lack of involvement. By reiterating the
validity of the principles of the Charter at the dawn of a
new millennium, we commit ourselves to establishing better
living conditions for future generations, including all the
children of Africa.
Africa, of course, has little weight in world economic
statistics, but it does have a potential on which the future
of humankind will largely depend. It must participate fully
in efforts to build a new world financial architecture. It is
also important that, on the eve of major trade negotiations
under the aegis of the World Trade Organization, the
interests of the developing countries not be sacrificed on
the altar of globalization.
I welcome the efforts of the Secretariat to strengthen
the resources available for development and to harmonize
the activities of various United Nations agencies. It was
to that end that a development group was established to
bring together the various operational bodies, including
the United Nations Development Programme (UNDP), the
United Nations Children’s Fund and the United Nations
Population Fund. The result has been improved
streamlining of activities, more consistent management of
aid and simplified procedures for funding projects. This
represents progress that we can only welcome by paying
a heartfelt tribute to the coordination of the assistance
provided by UNDP, particularly by its resident
representatives.
But this satisfaction cannot calm the anxiety
provoked by the continued decline of official development
assistance, which the statistics of the past decade show to
be precipitous. Official development assistance has now
fallen to below 0.2 per cent of gross national product.
We welcome the initiatives taken last June in
Cologne at the summit of the G-8. These attest to a desire
to increase assistance to developing countries, especially
through significant debt alleviation. The cancellation of
part of the debt of the developing countries, against the
prospect of the opportunity for these countries to relaunch
their investment policies, should allow for harmonization
and coordination of the activities of the major
international financial institutions. The multilateral
framework will also offer the advantage of avoiding direct
dealings between a given country and aid providers,
which experience has often shown to be a source of
misunderstandings that may hamper the smooth
functioning of national economies. However, decisions
taken by the richest countries for reducing debt are likely
to create disparities among the countries concerned,
depending on what category they belong to. The
definition of these categories may rely on economic
criteria that, by definition, are extremely inflexible.
The question of debt is of grave concern to African
countries, which, at the Fourth Extraordinary Summit of
the OAU in Syrte, instructed the current OAU Chairman,
Mr. Abdelaziz Bouteflika of Algeria, and President Thabo
Mbeki of South Africa to negotiate with creditors with a
view to achieving a total cancellation of African debt. We
hope that this mission, led by a head of State, will soon
achieve success.
32


At the dawn of the new millennium, it is urgent that
we define a global development assistance strategy and
guarantee its financing. We therefore support the convening
of a world conference on development financing to set
precise objectives and emphasize support for education and
social projects without, however, neglecting the industrial
and agricultural sectors. I would make a solemn appeal to
all donor countries to reverse the current trend and to
increase their contributions to the United Nations system in
general, and to UNDP in particular, so as to enable them to
pursue their activities on behalf of our countries. I would
ask these donors to base their actions not on short-term
economic interests, but on solidarity.
By reiterating the validity of the principles of the
Charter at the dawn of the new millennium, we commit
ourselves to restoring dignity to every human being,
because nothing is lasting if it is not based on mankind.
I wish here to express my Government’s satisfaction
with the activities of the United Nations and its two
specialized Programmes, the Joint United Nations
Programme on HIV/AIDS and the United Nations
International Drug Control Programme, in our countries.
The campaigns against these pandemics, especially that of
HIV/AIDS, and endemic diseases, as well as the struggle
against narcotics and drugs, are designed to end these two
scourges, which directly threaten the individual and upset
social stability. At the International Conference on
HIV-AIDS and Sexually Transmitted Diseases, held in
Abidjan, Côte d’Ivoire, from 7 to 11 December 1997, Côte
d’Ivoire and France proposed the establishment of a
solidarity fund to mobilize the international community. At
the suggestion of Côte d’Ivoire, this proposal was taken up
by the OAU last June in Ouagadougou.
The actions undertaken by President Henri Konan
Bédié, especially to protect and manage forests, develop
and manage coastal areas, improve the water supply and
adopt a water code demonstrate our concern to preserve
human health and to protect the environment.
For several years now and in the context of more
sustained economic growth, most African States have opted
for political pluralism and the consolidation of the rule of
law. These are the counterparts of improved economic and
financial management through internationally recognized
criteria of good governance. Much remains to be done and
the situation varies from one region to another and even
from one country to another. But the progress that has been
achieved should be taken into account in major international
negotiations. In particular, we must never lose sight of the
fact that violence is born of poverty. Anything that can
help to eradicate the latter is a source of hope to millions
of men and women.
An Africa in peace and committed to the path of
development is the best guarantee of a better world. This
Africa must be united and free of small arms, trafficking
and rivalry. It must be united.
An Africa at peace and on the road of development,
is the best guarantee for a better world. Such an Africa
must be united and free from arms — particularly small
arms — trafficking and greed. Above all, it must be
united.
During the OAU summit in Algiers, Heads of State
and Government proclaimed their faith in the integration
of the continent enshrined in instruments such as the
Lagos Plan of Action for the Implementation of the
Monrovian Strategy for the Economic Development of
Africa, the Final Act of Lagos and the Abuja Treaty
established by the African Economic Community.
Africa now realizes that time is not on its side; it is
faced with rapid globalization, whose effects do not
always seem to be in Africa's favour. With this
awareness, the fourth special Summit of OAU Heads of
State and Government, meeting on 9 September 1999 in
Sirte, Libya, decided to create an African Union and a
Pan-African Parliament. Next year, another special session
will be held, also in Sirte, to adopt the text establishing
the Union. For Africa can continue to exist only if the
African Union becomes a true Power.
Côte d'Ivoire, keeping faith with this commitment,
has started taking action to strengthen the existing
subregional integration machinery, within the West
African Economic and Monetary Union (WAEMU) and
the Economic Community of West African States
(ECOWAS). Within WAEMU we have already
established policies to harmonize tax rates, price statistics,
with a regional stock market and transferable securities.
All these actions by Côte d'Ivoire, instigated by
President Henri Konan Bédié, have no other purpose than
to contribute to internal peace, peace in Africa and peace
between Africa and the rest of the world. They are
designed to buttress greater solidarity and to seek a more
just world, with progress and happiness for each and
every one of us.
33


The millennium summit will afford world leaders an
opportunity to reiterate their commitment to the
fundamental principles of the United Nations Charter,
which urges us to unite our strength to maintain
international peace and security and to employ international
machinery for the promotion of the economic and social
advancement of all peoples, because the principles set forth
in the Charter — dignity, the value of the individual,
equality including gender equality and equality between
nations — are immutable. They cannot be changed. They
are absolute. It is up to us to act, and we must do so, for
action is the very essence of politics.
Let us therefore work together to make real these
noble objectives of a better future for us all.